Citation Nr: 0408971	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-09 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim for service connection of 
hearing loss.

2.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as a heart condition, secondary to the 
service-connected disability of bilateral varicose veins.

3.  Entitlement to an increased evaluation for varicose veins 
of the left leg, currently evaluated as 40 percent disabling.

4.  Entitlement to an increased evaluation for varicose veins 
of the right leg, currently evaluated as 40 percent 
disabling.

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service 
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
November 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

A motion to advance this case on docket, due to the veteran's 
age was granted by the Board in March 2004.  See 38 U.S.C.A. 
§ 7101 (West 2002); 38 C.F.R. § 20.900(c) (2003).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The issues of entitlement to service connection for hearing 
loss, coronary artery disease, claimed as a heart condition, 
secondary to the service-connected disability of bilateral 
varicose veins, entitlement to increased evaluations for 
varicose veins of the left and right legs, currently each 
evaluated as 40 percent disabling, and entitlement to TDIU 
are the subject of a remand immediately following this 
decision.

These issues are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant if further action is required.  
Notwithstanding, the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


FINDINGS OF FACT

1.  By a July 1999 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
veteran's claim seeking entitlement to service connection for 
hearing loss.  Notice was given to the veteran by letter 
dated in the same month.  He did not appeal this decision.

2.  The additional evidence received since the July 1999 
decision not to reopen the previously denied claim bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for entitlement to service connection for hearing loss.


CONCLUSIONS OF LAW

1.  The July 1999 decision declining to reopen the veteran's 
claim for entitlement to service connection for hearing loss 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2003).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for hearing loss is new and material, and 
the claim is reopened.  38 U.S.C.A. §§ 5100 et. seq., 5108 
(West 2002); 38 C.F.R. § 3.156(a) (effective prior to August 
29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant regarding claims to 
reopen.  38 C.F.R. §§ 3.156(a), 3.159(c).  However, the 
regulatory provisions affecting the adjudication of claims to 
reopen a finally decided claim are applicable only to claims 
received on or after August 29, 2001.  Because the veteran's 
request to reopen the previously denied claim of service 
connection for hearing loss was received prior to that date 
(as inferred from medical records received in January 2001), 
those regulatory provisions do not apply.

The Board is granting the veteran's claim to reopen the 
previously denied claim for service connection for hearing 
loss.  No additional evidence is required to make a 
determination as to this issue, and, hence, any failure to 
comply with VCAA requirements as to this issue would not be 
prejudicial to the veteran.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Bernard v. Brown, 4 Vet. App. 384 (1993).  Similarly, 
any failure to comply with notice requirements addressed in 
Paralyzed Veterans of America, et. Al. v. Secretary of 
Department of Veterans Affairs (PAV), 345 F.3d 1334 (Fed. 
Cir. 2003), Disabled American Veterans, et. Al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003), and Pelegrini v. Principi, 17 Vet. App. 412 
(2004) is also non-prejudicial.  See PAV, DAV, and Pelegrini, 
supra.

In a July 1999 decision, the RO declined to reopen the 
veteran's claim seeking entitlement to service connection for 
hearing loss.  Previously, a decision by the Board, rendered 
in April 1996, denied the veteran's claim to reopen his 
previously denied claim for service connection for hearing 
loss.  In arriving at this decision, the RO noted that the 
Board had held that, while the evidence that the veteran had 
then submitted to support the reopening of his claim was new, 
it was essentially duplicative of that evidence already of 
record.  In it's April 1996 decision, the Board further noted 
that while the evidence was new in that it had not previously 
been of record, it demonstrated only current hearing loss 
disability.  The evidence failed to establish that the 
hearing loss the veteran then demonstrated was related to his 
active service.  In other words, the newly submitted evidence 
failed to establish either that the veteran's currently 
manifested hearing loss was incurred in or aggravated by his 
active service or that it was manifested to a compensable 
degree within one year following separation from active 
service.

Evidence submitted since the April 1996 Board decision, the 
RO observed, included the veteran's statements duplicative of 
statements already of record and considered in the April 1996 
decision, and copies of service medical records that were 
also of record at the time of the April 1996 decision.

Hence, the RO concluded in the July 1999 rating decision that 
the veteran had presented no evidence that would establish 
that the he evidenced hearing loss that was the result of his 
active service.  Therefore, the veteran had not submitted new 
and material evidence since the April 1996 decision that 
could be found sufficient to reopen that previously denied 
decision.  The veteran did not appeal the July 1999 RO 
decision.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, the VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  However, as previously pointed out, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran filed his claim to 
reopen the previously denied decision in January 2001.

In the instant case, the Board finds that evidence submitted 
since the July 1999 decision provides a sufficient basis to 
reopen the previously denied claim.  This evidence includes 
VA treatment records dated from 1999 through 2001, showing 
continuing treatment for symptoms of hearing loss with 
objective observations of scleratic tympanic membrane, 
bulging, and white exudate on the right and residuals of 
incision and exudates on the left in November 1999; and 
audiological examination reports dated in November 2000 and 
June 2002 showing continuing hearing loss.

This evidence, reflecting findings of and treatment for 
hearing loss, is significant enough that it must be 
considered in order to fairly decide the merits of the claim.

The Board notes that the previous, April 1996, Board decision 
was decided before the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) decision in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1356) (Fed. Cir. 1998) (expressly rejecting 
the standard for determining whether new and material 
evidence had been received sufficient to reopen a claim set 
forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  In 
Hodge, supra, Federal Circuit concluded, after reviewing the 
history of former section 38 C.F.R. § 3.156(a) including 
comments by the Secretary submitted at the time the 
regulation was proposed, that the definition of "new and 
material" emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

Thus, the Board finds that evidence submitted since the July 
1999 RO decision provides a basis to reopen this claim.

However, the claims file reflects that the veteran has not 
undergone a recent VA audiological examination.  In addition, 
an opinion as to the etiology of the veteran's hearing 
disabilities has not been obtained, although these 
disabilities were first diagnosed and authorized treatment 
from October 1948-less than 3 years following the veteran's 
discharge from active service-as a recurrent condition.  The 
October 1948 VA Authorization for Furnishing Medical 
Treatment, VA Form 10-2567, reflects a diagnosis of recurrent 
external abscess flow, right ear canal.  The veteran's 
separation documents reflect that he served with the infantry 
and as a military policeman, and that he served overseas.  
Service medical records show he was treated for an ear 
infection during active service.  Finally, the medical record 
now before the Board clearly establishes continuity and 
chronicity of bilateral ear and hearing problems from 1948 to 
the present.  The Board finds it would be helpful to afford 
the veteran an examination to determine the nature, extent, 
and etiology of his current hearing loss.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).

Hence, the Board finds that further development is required 
to fairly adjudicate this claim.

Accordingly, the claim is reopened and the issue for 
adjudication now before the Board is entitlement to service 
connection for hearing loss.  However, as indicated above, 
the Board finds that a remand to the agency of original 
jurisdiction for additional development is required as to 
this issue.  The issue of entitlement to service connection 
for hearing loss will be the subject of a later decision.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for hearing loss 
is reopened.  To that extent only, the claim is granted.


REMAND

As noted above, the Board has reopened the previously denied 
claim for service connection for hearing loss.  In addition, 
the veteran also seeks service connection for a heart 
condition to include CAD, as secondary to the service-
connected varicose veins, increased evaluations for his 
service-connected varicose veins of the left and right leg, 
both currently evaluated as 40 percent disabling, and 
entitlement to TDIU.  The Board has reviewed the records and 
finds that additional development is necessary before 
appellate action may be completed.

First, the Board notes that the record contains an opinion in 
the last, May 2001, VA examination report that the veteran's 
then diagnosed arteriosclerotic heart disease is not related 
to the service-connected varicose veins.  However, it is not 
clear from the record that the physician offering the opinion 
is a cardiologist.  Furthermore, the Board notes that the 
most recent VA examination afforded the veteran to determine 
the nature and extent of his service connected varicose veins 
is dated in May 2001.  The Board thus finds it would be 
helpful to afford the veteran an examination by a specialist 
in cardiology and a current examination by a specialist in 
varicose veins to determine the nature, extent and etiology 
of the veteran's current heart condition, to determine the 
nature and extent of his varicose veins, and to determine if 
there is a causal relationship between them.

In addition, as discussed in the decision, above, the veteran 
has not been afforded a VA examination to determine the 
nature, extent, and etiology of any hearing disability, 
including recurrent ear infections and hearing loss, the 
veteran manifests.  This must also be done.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issues on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated the 
veteran for his claimed hearing loss and 
heart conditions, and his service-
connected varicose veins.  The RO should 
procure duly executed authorization for 
the release of private medical records.  
Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his claimed 
heart and hearing loss conditions, and 
service-connected varicose veins that are 
not already of record.  In particular, 
the RO should request inpatient and 
outpatient records, to include any and 
all clinical medical records for 
treatment accorded the veteran at VAMC in 
San Juan, Puerto Rico from 1945 to the 
present.

4.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by appropriate specialists, 
to determine the nature and extent of the 
veteran's service connected disabilities 
for the purposes of determining whether 
or not TDIU is warranted.  In addition, 
the RO must make arrangement to afford 
the veteran VA examinations by 
appropriate specialists to determine the 
nature, extent, and etiology of any 
manifested heart condition and hearing 
disability, to include hearing loss, and 
to determine the nature and extent of his 
service-connected varicose veins.  All 
indicated tests and studies should be 
performed.  If other examinations by 
specialists are indicated, they should be 
conducted.  The claims folder, including 
all newly obtained evidence, must be sent 
to the examiner(s) for review.  The 
examiner(s) should address the following 
matters.

?	Summarize the medical history, 
including the onset and course, of 
any heart and hearing disability, to 
include hearing loss, and of the 
service-connected varicose veins.
?	Describe any current symptoms and 
manifestations attributed to any 
heart and hearing disability, to 
include hearing loss, and of the 
service-connected varicose veins.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for of any heart, hearing, and 
circulatory pathology and symptoms 
identified.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested heart and hearing 
disabilities identified, to include 
hearing loss.  In particular, the 
examiners are requested to provide 
the following opinions:
1.	Is it at least as likely as not 
that any diagnosed heart 
condition is the result of the 
veteran's service-connected 
varicose veins, or is the 
result of the same underlying 
pathology?
2.	In the alternative, is it at 
least as likely as not that any 
diagnosed heart condition is 
the result of the veteran's 
active service?
3.	Is it at least as likely as not 
that any diagnosed hearing 
disability is the result of the 
veteran's active service?
?	The examiners are also requested to 
make an opinion as to the veteran's 
unemployability.  If the veteran is 
found to be unemployable, the 
examiners are requested to offer an 
opinion as to what degree of 
unemployability is due to the 
service-connected disabilities, and 
what degree of unemployability is 
due to the nonservice-connected 
disabilities.

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for hearing loss; for CAD, 
claimed as a heart condition, as 
secondary to the service-connected 
varicose veins; for an increased 
evaluation for varicose veins of the left 
leg; for an increased evaluation for 
varicose veins of the right leg; and for 
TDIU.  If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2003).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



